Fourth Court of Appeals
                                San Antonio, Texas
                                      August 14, 2017

                                   No. 04-17-00066-CV

                                      Hugo ALANIZ,
                                        Appellant

                                             v.

                               Jose Maria AGUIRRE et al.,
                                        Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-09-71
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
      The Appellee's Second Motion for Extension of Time to File Brief is hereby GRANTED.
The Appellee's Brief is extended to August 7, 2017.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.



                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk